Title: To Benjamin Franklin from William Franklin, 5 January 1774
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Burlington Janry. 5th. 1774
I Yesterday sent down to Philadelphia two Half Barrels of choice Pork, and a Keg of dryed Apples, to be sent to you in a Vessel which I see has just entered out for London, vizt. the Brig John, J. Ashmead Master. One of the Barrels I should be glad you would order to be sent to Mr. Sargent with my Compliments, and Thanks for his Present of Wine, which came safe to hand and is much admired; And as you mention that Sir John Pringle would like some of our dryed Apples, I beg he would accept of the Keg. I have just received your Letter of the 3d. of Novr. enclosing his Opinion on my Case for which I am greatly obliged to him, and shall follow his Advice as closely as I am able. It is too late to get any Newtown Pippins to send him, and indeed they have been in general but very indifferent this Year. I am at present a good deal engaged with the Business of the Assembly; but if the Vessel at Philadelphia does not sail soon, I am in hopes I shall be able to write you fully by her.
We are all well. Betsy joins in Duty and in wishing you many happy Returns of the Season with, Honoured Sir, Your ever dutiful Son
Wm: Franklin
 
Addressed: To / Dr. Franklin / Craven Street / London / Via New York / per Packet
